ORDER
On July 6, 1984 we issued an order directing the respondent, Earl Pasbach, to file his response to a complaint (DB 246) on or before August 2, 1984. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On September 10, 1984, the Board’s Counsel informed this Court that the respondent had not filed the required response.
Accordingly, it is ordered that the respondent, Earl Pasbach, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.